PER CURIAM.
Arthur Debose appeals the judgment and sentence finding him guilty of one count of murder in the first degree and two counts of kidnapping and sentencing him to life in prison with a minimum mandatory sentence of 25 years on the murder count and to 40 years in prison on each of the kidnapping counts, with all of the terms running consecutively.
We find error only in the consecutive running of the sentences, which the State properly concedes constitutes a sentencing guideline departure for which no written reasons were provided. Because the record reflects that the trial court did not realize that it was imposing a departure sentence, on remand the trial court is not precluded from imposing a departure sentence so long as valid written reasons are stated. See State v. Betancourt, 552 So.2d 1107 (Fla.1989); State v. Marsk, 687 So.2d 366 (Fla. 4th DCA 1997); Hicks v. State, 640 So.2d 1221 (Fla. 5th DCA 1994).
CONVICTIONS AFFIRMED; SENTENCES REVERSED; REMANDED.
DAUKSCH, GOSHORN and PETERSON, JJ., concur.